Case 19-17117-amc         Doc 622     Filed 12/08/20 Entered 12/08/20 15:41:40         Desc Main
                                     Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                             Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                     Case No. 19-17117-AMC

  Debtor.


             AMENDED ORDER APPROVING SECOND APPLICATION FOR
             INTERIM COMPENSATION AND REIMBURSEMENT OF
             EXPENSES OF EISNERAMPER LLP, ACCOUNTANT AND
             FINANCIAL ADVISORS TO THE CHAPTER 11 TRUSTEE FOR
             THE PERIOD JUNE 1, 2020 THROUGH JULY 31, 2020

           AND NOW, this _________ day of ________________, 2020, upon consideration of the

 Second Application for Interim Compensation and Reimbursement of Expenses of EisnerAmper

 LLP, Accountant and Financial Advisors to the Chapter 11 Trustee for the Period February 12,

 2020 through May 31, 2020 (the “Application”); it is hereby;

           ORDERED that Application is APPROVED; and it is further

           ORDERED that pursuant to 11 U.S.C. §330 and Federal Rule of Bankruptcy procedure,

 the Chapter 11 Trustee, on behalf of the Debtor, is authorized to pay EisnerAmper LLP in the

 amount of $64,151.20 for services rendered as accountant and financial advisors to Stephen V.

 Falanga, Chapter 11 Trustee and $19.30 for the reimbursement of expenses for the period of June

 1, 2020 through July 31, 2020; and it is further

           ORDERED that this Court shall retain jurisdiction over any and all matters arising from

 or relating to the interpretation of implementation of this order.

                                 [CONTINUED ON NEXT PAGE]
Case 19-17117-amc    Doc 622    Filed 12/08/20 Entered 12/08/20 15:41:40   Desc Main
                               Document      Page 2 of 2




                                              BY THE COURT:

   Date: December 8, 2020                     _________________________________
                                              Honorable Ashely M. Chan
                                              United States Bankruptcy Judge




                                          2
